                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD MURRAY,                             :
     Petitioner,                             :
                                             :
                       v.                    :       CIVIL ACTION NO. 09-4960
                                             :
DAVID DIGUGLIELMO, et al.,                   :
     Respondents.                            :

                                             ORDER

       AND NOW, this 27th day of March, 2020, in consideration of Petitioner Clifford

Murray’s Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b)(6) (ECF No. 61) and

Motion for Appointment of Counsel (ECF No. 60), it is ORDERED that:

       1.      The Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b)(6) is

DISMISSED for lack of jurisdiction for the reasons set forth in the Court’s Memorandum

accompanying this Order.

       2.      The Motion for Appointment of Counsel is DENIED.

       3.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s ruling with respect to

these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



                                                             BY THE COURT:


                                                             /s/ C. Darnell Jones, II
                                                             C. Darnell Jones, II J.
